DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 04/20/2022.  Claims 4-7, 12-14 and 17-22 have been canceled. Claims 1, 8, 10 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-3, 8-11, 15-16 and 23-31 are pending and addressed below.

	Response to Amendment/Arguments
Section 1.132 Declaration
The affidavit filed 10/15/2021 have been fully considered was not found persuasive. 
Applicant argues that according the 1.132 Declaration of David J. the claimed subject matter improves the physical operation of the payment network and goes beyond a “more efficient bookkeeping tool”.  The Declaration submitted 10/15/2021 points to para 0030-0031 stating that the “rails of the payment processing network” must operate and maintain dedicated network switches having capacity to handle message traffic. 
[0030] In payment platform 20, a financial institution referred to as
the "issuer" or "issuing bank" 30 issues a transaction card, such as a credit card, debit
card, and the like, to an accountholder 22, also referred to herein as a consumer or
cardholder, who uses the transaction card to tender payment for a purchase from
merchant 24. To accept payment with the transaction card, merchant 24 normally
establishes an account with a financial institution that is part of the financial payment
system This financial institution is referred to as the "merchant bank," the "acquiring
bank," or the "acquirer" 26. In one embodiment, accountholder 22 tenders payment
for a purchase using a transaction card at a transaction processing device 40 (e.g., a
point of sale device or merchant website), and merchant 24 then requests
authorization from a merchant bank 26 for the amount of the purchase. The request is
usually performed through the use of a point-of-sale terminal, which reads account
information from a magnetic stripe, a chip, embossed characters, and the like,
included on the transaction card of the accountholder 22 and communicates
electronically with the transaction processing computers of merchant bank 26. In the
context of transactions with online merchants, an accountholder 22 may provide their
account information, such as their account number, a card verification number, an
expiration date, and the like through a website. Alternatively, merchant bank 26 may
authorize a third party to perform transaction processing on its behalf. In this case,
the point-of-sale terminal may be configured to communicate with the third party.
Such a third party may be referred to as a "merchant processor," an "acquiring
processor," or a "third party processor."

[0031] Using an interchange network 28, computers of merchant
bank 26 may communicate with computers of an issuer bank 30 to determine whether
account 32 of accountholder 22 is in good standing and whether the purchase is
covered by an available credit line of the account 32 corresponding to accountholder 22. During a course of a transactions, transaction-related messages containing
transaction data may be generated and transmitted between parties in payment
platform 20. For example, transactions generally involve an authorization step in
which transaction data is sent as an authorization request message from merchant 24
to issuer 30 over payment network 28. Payment network 28 includes a payment
processor. Based on data contained in the authorization request message, issuer 30
determines whether to approve or decline the transaction, for example, by determining
if accountholder 22 has sufficient funds and/or if the account information submitted in
the authorization request message is correct. Issuer 30 then transmits an authorization
response to merchant 24 indicating whether the transaction is approved or declined. 
The examiner disagrees and does not find in para 0030 or para 0031 any details related to a technical process to improve payment networks or network switches capability.  The ordinary meaning of the term “rail” in the field of endeavor of payment networks is “A payment rail is a payment platform or a payment network that moves money from a payer to a payee.”
The affidavit further points to para 0034 which discloses the problem of merchants re-submitting declined transaction before abandoning the transaction.  The affidavit states that the “billing updater” of the invention provides a solution by routing messages to and from the issuer for CNP transactions on closed accounts, in steps C through E, by accessing account update information received by the system from issuer banks directly in response to processing of authorization request on CNP transactions.  The Affidavit further states that the process of steps F and G automatically declines the authorization message on behalf of the issuer when the account has been determined to be closed without transmitting the authorization message to the issuer.  The affidavit states that this automatically decline process on closed accounts without transmitting the authorization message to the issuer reduces processing a memory resources thereby improving payment networks.  The examiner respectfully disagrees.  The step C through E and F through G is not directed toward processes to improve payment networks capability but rather to determine whether an account is closed prior to submission of an authorization message to an issuer.  This is an accounting process not a technical process.  
The affidavit further states that the inventive concept solves the problem where issuers submit records on accounts a closed when the accounts are not closed.  The affidavit points to steps H through K which is directed toward data integrity monitoring which detects authorized request messages after the issuer has provided account updates in order to recognize accounts “accidently closed”.  The affidavit statement for steps H through K discloses a bookkeeping/auditing process which has no impact on the technical process for payment networks to route transactions.  
The affidavit states pointing to steps L through O repairing data errors and overwriting the record stored in the designated account whereby a notification is sent to the issuer identifying data integrity issue.  The affidavit statement for steps L through O discloses a bookkeeping/auditing process which has no impact on the technical process for payment networks to route transactions.  
The affidavit states that the claimed process is unconventional in nature.  Specifically the process where the account data is updated designating closed accounts to be retrieved and utilized directly by the payment processing network.  The affidavit does not focus on an unconventional technical process but rather the combination of parts to determine the condition of an account and utilized the data.  
The examiner maintains that the affidavit under 37 CFR 1.132 filed 10/15/2021 is insufficient to overcome the rejection of claims 1-3, 8-9, 11, 15-16 and 23-31 based upon the 101 rejection and the 103 rejection as set forth in the last Office action because: the affidavit in pages 6-12 describes an account in process for determining account status and data integrity.  Payment network technical processes are not the focus of the invention.  The invention and essentially repeat the arguments above as it relates to patent eligibility under 101. However as discussed above, applicant's declaration and arguments are not persuasive. The affidavit is not relevant as it relates to the 103 rejection, as new references has been applied. See rejection below.
Claim Rejections - 35 USC § 112
Applicant’s amendments in response to the rejection set forth in the previous Office Action with respect to claims 1-3, 8-9, 11, 15-16 and 23-31 for failing to comply with 112(b) is sufficient to overcome the rejection.  The examiner withdraws the 112(b) rejection of claims  1-3, 8-9, 11, 15-16 and 23-31.

Claim Rejections - 35 USC § 110
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 2A prong 2, the claimed subject matter is patent eligible.   The applicant argues that the process of the automatic biller in steps C through E accesses the account update information received by the account updated system from issuer banks in response to processing authorization request messages on CNP transactions which contrast from conventional account billing update systems, solving the problem disclosed on the specification para 0008.  As stated before, in the previous Office action, Although the system/process claimed may an efficient bookkeeping tool for keeping account information up to date, by adding to the process of getting account information updates by including providing updates during a transaction process, the process itself does not improve upon or provide a solution to network traffic. Looking as the processes C-E, the limitations merely receive an authorization request, extracts identifiers from the authorization request and queries the database for updated information. This is a common business practice.  The rejection is maintained.
. In the remarks applicant repeats the arguments of the previous Office action with respect to steps F and G, which automatically decline authorization request in response to determining an account closed.  Rejecting authorization on closed accounts is a common business practice.  The automatic rejection does not impact or improve the capability of the payment processing networks.  See previous response of office Action dated 01/20/2022, the rejection is maintained.
In the remarks applicant argues that the claimed subject matter recites technical improvements by addressing issuers identifying accounts as closed which are not closed.   As stated in the previous Office action, this is an accounting process and has no impact on technology or a technical process as it relates to payment networks.  See previous response of office Action dated 01/20/2022, the rejection is maintained.
In the remarks applicant points to steps H through K arguing that monitoring data for integrity as claimed is unconventional because the accessing of data previously processes and detecting historical authorization message has been authorized after issuer transmitted updated account data as account closed where the account is not closed.   This is a repeat of arguments set forth in the Office Action dated 01/20/2022.  The claimed processes with respect to technology are recited at a high level of generality without any details of the technical implementation of the process.  Instead the steps focus on the result of the data analysis.   See previous response of office Action dated 01/20/2022, the rejection is maintained.
In the remarks applicant points to steps L through O arguing that the active steps to repair data integrity error by overwriting the record stored – benefits the processing network bandwidth associated with the automatically declining of authorization messages due to problems arising in data integrity.  The examiner respectfully disagrees.  The process of to “repair data integrity error by overwriting the record stored” merely confines bookkeeping practices pre-computer era.  This idea is little different than the basic concept of auditing account books to detect entry errors than an individual can recognize, by going to the through the records, finding error entries, the error was removed and replaced.   The process of repairing the data as claimed is recited at a high level of generality and could be performed using any generic computer process to audit data, detect data error and replace the data error.  The process has no impact on network bandwidth.  See previous response of office Action dated 01/20/2022, the rejection is maintained.
In the remarks applicant argued that the claimed subject matter improves technology systems that update payment card information, with the specific adaptation to conventional systems for updating card information and overwriting records stored in designating account identifier as the closed account removing closed account designation from account identifiers.  The examiner respectfully disagrees.  Updating information and correcting information or removing incorrect data is an accounting process not a process directed toward improving technology.  See response above.  The rejection is maintained.
In the remarks applicant argues that independent claims 8 and 15 include similar limitations and therefore are also patent eligible based on the arguments above.  The examiner respectfully disagrees.  See response above. 
In the remarks applicant argues that the claimed subject matter provide significantly more than any identified abstract idea.  Specifically applicant argues that the claimed subject matter as an ordered combination is not generic computer functions.  The examiner respectfully disagrees.  This is repeat of arguments above and from the previous Office action dated 04/20/2022 page 9, argument response number (5).  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art Alterman updates account within an authorization message, but does not teach updating records provided by the issuer as a result of data integrity issue.  The examiner disagrees with the premise of applicant’s argument.  Applicant is arguing the prior art individually.  The prior art Alterman teaches data integrity monitoring process where the account information is determined to have data integrity issues and overwriting/replacing the data.  The prior art DiGioacchino detecting that the issuer data provided is in error.  The prior art teaches in at least para 0052-0055 
[0052] Work flow 8 represents a communication from the issuer (j) 340 to the transaction handler 302 that something has changed on the account of the account holder (p) 330. This change is not communicated to the merchant (n) 320 for storage in the cards-on-file 325. Subsequently, account holder (p) 330 requests a credit transaction with the merchant (n) 320 as shown by work flow 9. The request is followed by work flows 10 and 11 for the authorization of credit on the account. Due to the discrepancy in the information changed at work flow 8 with the information about the account holder (p) 330 that is stored in and communicated from cards-on-file 325 by merchant (n) 320, the request for the authorization to extend credit is denied at work flow 11.
[0053] In response, work flow 12 illustrates the merchant (n) 320 making a demand real time access to the transaction handler 302 to learn the source of the discrepancy in the account information. Work flow 13 represent the communication back to the merchant (n) 320 of the needed information given by issuer (j) 340 at work flow 8 to the transaction handler 302.
[0054] Upon seeing the discrepancy, merchant (n) 320 completes the financial transaction with account holder (p) 330 at work flow 14 and communicates same as shown by work flows 13.5 and 15 with the corresponding issuer (p) 330 and with the merchant (n) 320's acquirer (i) 310.
[0055] Examples of discrepancies that can be resolved by giving the merchant real time access to account information for account holders where an account number has been changed and the merchant gets a decline on the old account number. The merchant can go online to get the changed information in real time. The member can go to an Internet Website system, put in the old account number and receive back the new account number. The new account number can then be used. Alternatively, prior to the merchant receiving a decline, and out of an abundance of caution to avoid receiving a decline, the merchant can go online in real time to find out if any information about the account has changed information. Again, the member can go to an Internet Website system for such changed information, put in the old account number and receive back information about the new, changed account number. The new account number can then be used so that a decline will not be received. These same example also will apply to the situation where a new expiry date has been given to the account, and the merchant needs the new expiry information after a decline or prior to asking for an authorization and in order to avoid receiving a decline.
[0078] Work flows 4 and 6 each represent a separate communication from the issuer (j) 740 to the transaction handler 702 that something has changed on the account of the account holder (p) 730. Neither of these changes are communicated to the merchant (n) 720 for storage in the cards-on-file 725. Subsequently, account holder (p) 730 requests a credit transaction with the merchant (n) 720 as shown by work flow 7. The request is followed by work flows 8 through 9 for the authorization to extend credit on the account of account holder (p) 730. Due to the discrepancy in the information changed at work flows 4 and 6 with the information about the account holder (p) 730 that is stored in and communicated from cards-on-file 725 by merchant (n) 720, merchant (n) 720 learns that the request for the authorization to extend credit is denied at work flow 9.
[0079] In response, work flow 10 illustrates the merchant (n) 720 making a demand real time access to the transaction handler 702 to learn the source of the discrepancy in the account information. Work flow 11 represent the communication back to the merchant (n) 720 of the needed information given by issuer (j) 740 at work flows 4 and 6 to the transaction handler 702.
[0080] Upon seeing the discrepancy, merchant (n) 720 can decide that it is financially prudent to complete the requested credit transaction with account holder (p) 730 at work flow 12 and communicates same as shown by work flows 13-14 with the corresponding issuer (p) 730 and with the merchant (n) 720's acquirer (i) 710. Accordingly, the real time information learned by the merchant (n) 720 at work flow 11 allowed the extension of credit to the account of the account holder (p) 730, improved upon account holder service, and resulted in increased sales for the merchant (n) 720 that would have otherwise been lost.
The rejection is maintained. 
In the remarks applicant argues that the prior art DiGioacchino fails to cure the deficiencies of Alterman.  Applicant argues that DiGioacchino is irrelevant to any limitation related to data integrity provided by the issuer.  The examiner respectfully disagrees.  See response above. 
In the remarks applicant argues that based on the deficits discussed above, with respect to independent claim 1 dependent claims 2-3 and 23-25 are allowable based on the deficits of claim 1.  The applicant further argues that based on the similar features of independent claim 8 of claim 1 and the respective dependent claims 27, 9, 11, 26 and 28; Independent claim 15 similar features of claim 1 and the claim 15 respective dependent claims 16 and 29-31, is allowable over the prior art references.   The examiner respectfully disagrees.  The rejection is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-9, 11, 15-16 and 23-31 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1, 24, 2, 3, 23 and 25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computing device, as in independent Claim 1 and the dependent claims. Such devices fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1 The claimed invention is directed to an abstract idea without significantly more. Computing device claim 1 recites a process to (1) receive updated account data, (2) store updated account data (3) receive plurality of authorization request (4) requesting authorization (5) each authorization message transmitted and formatted (6) extract account identifier (7) query account database for updated data (8) determine that account identifier extracted matches designated account identifier  (9) decline authorization request (10) automatically decline authorization message based on match determination (11) receive a response from issuer using closed account (12) execute data integrity monitoring (13) access transaction data and response messages (14) detect authorization message authorized (15) determine account identifier included in updated account data (16) overwrite record stored of designated account closed (17) generate notification message (18) transmit notification message of decline and reason.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of storing and overwrite record stored-mimics mental processes of remembering.  The steps of receive account data, authorization request, query results, issuer response, detect authorization request authorized by issuer after account updates mimic mental processes of observation.  The step of extract identifier from messages, access historical transaction data and determine account identifier included in updated account data which mimics mental processes of data analysis and interpretation.  The limitation decline authorization and declining authorization request in response to data integrity monitoring mimics mental processes of decision.  The limitations transmitting decline to issuer and transmit a decline message mimics communication of result. The limitation detect authorization request message has been authorized mimics mental processes of observation.  The limitation determine account identifier associated with account stored- mimics mental processes of analysis. The step limitation a message and transmit message mimics human mental and manual processes data organization and communication by organizing a thought to compile and communicate the message.  Accordingly, the claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a Abu computing device to perform the abstract idea and computing device transmitting data that is formatted according to payment processing standards and overwriting data stored, nothing in the claim element precludes the step from practically being performed in the mind..   Accordingly the steps, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)   
Furthermore, when considered as a whole the claimed subject matter is directed toward updating and identifying transaction data for use to determine a decline of an authorization and transmitting the result.  Such concepts can be found in the abstract category of commercial interactions and sales activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at computing device to perform functions of (1) receive updated account data- insignificant extra solution activity.  The wherein clause the “updated account data designates ...accounts as closed...the closed account associated with account identifier no longer authorized for use does not further limit the receiving function but instead is directed toward data acted upon (2) store account data in an ABU account information database …-insignificant extra solution activity -2106.05 (d) (3) receive, … an authorization request message …insignificant extra solution activity -2106.05 (d)  (4) requesting authorization of recurring transaction – a common business practice (5) each authorization message transmitted and formatted –insignificant extra solution activity and data manipulation (6) extract ...identifier-…-mental activity  -2106.05 (a)(2) III D –Content Extraction and common business practice (7) query an account database for data- a common business practice.     (8) determine that account identifier extracted matches designated account identifier- common business practice  (9) decline authorization request - common business practice (10) automatically decline authorization message based on match determination- common business practice (11) receive a response from issuer using closed account - common business practice (12) execute data integrity monitoring - common business practice (13) access transaction data and response messages - common business practice (14) detect authorization message authorized - common business practice (15) determine account identifier included in updated account data - common business practice (16) overwrite record stored of designated account closed – is directed toward manipulating and storing data (17) generate notification message - common business practice (18) transmit notification message of decline and reason. –insignificant extra solution activity of transmission of data 2106.05 (d) and common business practice-2106.05.  The wherein clause does not further limit the transmit function but rather is data content transmitted.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computing device at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations recited above as the claimed limitations do not provide any technological process or technique to perform the recited functions.   Although confined to a particular technological environment, technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the recited functions.  Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
The combination of Limitations 1-7 as a combination are directed toward receiving data, storing and extracting data in order to query an account for updated data and receive the result- a common business practice is data management.  The combination of limitations 8-11 is directed toward declining an authorization based on query results of account query of limitations 1-7.  The combination of limitations 12-16 is directed toward determine data error in data integrity process by accessing historical data and detecting an account closed in error -a common business practice, determining account updated information of an account closed, removing the determined closed account and generating a notification of the result of the decline of the authorization and reason based on analyzed received and stored data of limitations 1-15, -a common business practice.  With respect to the formatting of the message received, the limitations fail to recite any process as it related to technology but instead only states that the message received has been formatted.  The specification also makes clear that the formatting is not a process of the application or the focus thereof, but rather a requirement for transaction processing.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  The specification makes clear that the format process used is a standard process common in the field of endeavor.  Furthermore, the receiving and transmitting steps are recited at a high level of generality without any specifics on a particular technological process with individual steps or as a combination of parts as the receiving a request step does not impose limits upon the transmitting and formatting limitations and the transmitting and formatting limitations does not impose limits upon the comparing, identifying or declining steps.  Limitations (directed toward analyzing data for a financial transaction.  Limitation directed toward a decision to decline a transaction and generate a notification message of a decline are a combination directed toward a common business practice in transaction processes.  The combination of parts are not directed toward a particular technological process but rather directed toward performing the abstract idea.  The receiving, storing, extracting and transmitting steps are recited at a high level of generality without any specifics on a particular technological process with individual steps or as a combination of parts as the receiving a request step does not impose limits upon the transmitting does not impose the identified abstract concepts.  Limitations directed toward analyzing data for a financial transaction.  Limitation directed toward a decision to decline a transaction and generate a notification message of a decline are a combination directed toward a common business practice in transaction processes.  The combination of parts are not directed toward a particular technological process but rather directed toward performing the abstract idea.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The computing device claim simply recite the concept of collecting/extracting data, comparing data, to decline an authorization and transmitting messages of the result of the analysis.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing device comprising one or more processors in communication with one or more memory devices –is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer processor to store data, receive data, transmit and format data, compare data, identify data, decline request, transmit messages and generate messages ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “store, receive, compare, identify, decline, transmit and generate” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.   
In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  with respect to the formatting limitation, the claims fail to provide any technical process and the specification makes clear that the format process used is a standard process common in the field of endeavor.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “store, receive, compare, identify, decline, transmit and generate” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  
As evidence that such data storage and data content stored is known and conventional the examiner provides US Pub No. 2014/0258099 A1 by Rosano; US Pub No. 2003/0217003 A1 by Weinflash et al; US Pub No. 2015/0271200 A1 by Brady et al; US Pub No. 2010/0312700 A1 by Coulter et al;  US Pub No. 2010/0287099 A1 by Liu et al; US Pub No. 2013/012006 A1 by Siddens et al; 
Further evidence that it is known for accounts to be updated during a transaction request from the issuer the examiner provides:
US Pub No. 2016/0125405 A1 by Alterman et al-para 0064 “The overall account update process may include steps performed prior to a transaction request and steps performed after the transaction request  (i.e. during transaction processing). Prior to the initiation of the transaction, the issuer may send one or more account update messages to the transaction processing server computer. The account updates may include changes to the account information (e.g. account number (e.g. primary account number (PAN)), token, expiration date, security code, billing address, user name, etc.) [0074] In some embodiments, the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction. For example, the transaction analysis module 204, in conjunction with the processor 220, may determine whether the account is closed (e.g. deactivated). In such cases, the transaction processing server computer 105 may notify the transacting party that the account has been deactivated, and that the transacting party should contact the user to obtain new account information
WO 2009082645 A1 by Saunders- [0032] ...the MTFC reader forms a transaction request and forwards the transaction request to the MTFC processor 200c. ... the MTFC processor 200c makes a determination based on the issuer/processor alias account number whether a single ride was authorized. At block 210 the MTFC processor 200c routes the transaction request (or a derivative thereof) to the issuer/processor to provide authorization services. In this example embodiment, the issuer/processor system 20Od has declined approval of the transaction, as shown in block 211. Based on the declined transaction, at block 212, the MTFC processor 200c adds the alias account number to a temporary file on a database containing restricted alias accounts. [0033] The MTFC processor 200c, at block 214, requests the latest status of an alias account from the issuer/processor 20Od via a web service interface, which in turn provides the MTFC processor 200c status updates. In block 220, the issuer/processor 20Od returns the latest status of the alias account. Depending on whether the account is active, the MTFC processor 200c performs different procedures. If a determination is made at block 222 that the account status is not active, then at block 216, the MTFC processor 200c adds the account to a permanent database table containing restricted alias accounts. ...

See also US Pub No. 2009/0171839 and US Pub No. 2014/0258099 by Rosen 
The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 24, 2, 3, 23 and 25 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claim 24 is directed toward receiving authorization request, extracting account identifier, compare identifier with stored account identifiers, identify closed account, decline transaction based on determining fraudulent activity, transmit decline message, generate notification including data from decline message, transmit notification to issuer of decline- a common business practice.   Dependent claim 2 is directed toward generating messages related to transaction activity- a common business practice.  Dependent claim 3 is directed toward formatted data in standard format- mere data manipulation.  Dependent claim 23 is directed toward receiving update request, generating update response and transmitting update response – a common business activity.  Dependent claim 25 is directed toward analyzing transaction data to determine fraudulent activity- mitigation of risk.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 24, 2, 3, 23 and 25  are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8, 27, 9, 11, 26 and 28:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 8 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in claim 8 beyond the abstract idea include database and computing device –is purely functional and generic. Nearly every computer implemented method will include a “computer and database” capable of performing the b functions required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Method claim 8 steps corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 27, 9, 11, 26 and 28 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 27 is directed toward receiving authorization message, extracting account identifier from message, comparing account identifier to identifiers of accounts stored, identifying account identifier associated with closed account, declining authorization after determine request fraudulent, transmitting authorization decline message to merchant, generating a notification and transmitting notification- a common business practice.  Dependent claim 9 is directed toward generating notification message after transaction activity- a common business practice.  Dependent claim 11 is directed toward transmitting decline message formatted- insignificant extra solution activity.  Dependent claim 26 is directed toward receiving update request, generating update response and transmitting update response- data manipulation and common business practice. Dependent claim 28 is directed toward determining authentication associated with fraudulent transaction- mitigation of risk.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 27, 9, 11, 26 and 28 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15, 30-31, 16 and 29:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage medium, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 15 instructions corresponds to system claim 1 functions.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Medium claim 15 instruction corresponds to system claim 1 functions.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a storage medium comprising instructions executed by a computing device processor in communication with a memory –is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers. 
Medium claim 15 instructions corresponds to system functions claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 30-31, 16 and 29 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 30 is directed toward receiving authorization message, extracting account identifier from message, comparing account identifier to identifiers of accounts stored, identifying account identifier associated with closed account, declining authorization after determine request fraudulent, transmitting authorization decline message to merchant, generating a notification and transmitting notification- a common business practice.  Dependent claim 16 is directed toward generating notification message after transaction activity- a common business practice.  Dependent claim 29 is directed toward receiving update request, generating update response and transmitting update response- data manipulation and common business practice. Dependent claim 31 is directed toward determining authentication associated with fraudulent transaction- mitigation of risk.
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 30-31, 16 and 29 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 24, 3 and 23; Claim 8 and 11; Claim 15 and 29-30 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman) and further in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) 
In reference to Claim 1:
Alterman teaches:
(Currently Amended) An automatic billing updater (ABU) computing device for identifying data integrity issues, in an ABU account information database used to provide updated account information to authorized merchants the ABU computing device comprising one or more processors in communication with one or more memory devices ((Alterman) in at least Abstract, FIG. 1; para 0017, para 0045, para 0077); , the ABU computing device configured to:
receive, from respective issuers of a plurality of accounts, updated account data including a plurality of account identifiers for the plurality of accounts, wherein the  updated account data designates one of the plurality of accounts as a closed account, wherein the closed account is associated with an account identifier that is no longer authorized for use by the respective issuer ((Alterman) in at least para 0010-0011, para 0018, para 0032, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091):
store the updated account data in the ABU account information database including designating, in the ABU account information database, the account identifier as corresponding to a closed account ((Alterman) in at least para 0011, para 0013, para  0028-0029 wherein the prior art teaches identifier associated with old account, para 0032, para 0064, para 0066-0067, para 0071, para 0073-0074);
receive, from a payment processor of a payment processing network that processes card-present and card-not-present (CNP) payment transactions for a plurality of cardholders and a plurality of merchants, a plurality of authorization request  messages for a plurality of recurring CNP payment transactions, each authorization request message including a candidate account identifier and requesting authorization of a CNP recurring payment transaction from the respective issuer of the candidate account identifier, wherein each authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network ((Alterman) in at least para 0010, para 0015, para 0017, para 0028 wherein the prior art teaches recurring transactions, para 0034 wherein the prior art teaches virtual account, para 0036, wherein the prior art teaches transaction card can include smart/payment cards, pda, wallet, para 0050 wherein the prior art teaches virtual access) and is formatted according to a set of proprietary communications standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions ((Alterman) in at least para 0052 wherein the prior art teaches message defined by standard format for systems that exchange transactions) and wherein each authorization request message is received at the ABU computing device from the payment processor prior to the authorization request message being transmitted by the payment processor to an issuer computing device ((Alterman) in at least para 0027, para 0029, para 0051);
extract, from the plurality of authorization request messages, the candidate account identifiers ((Alterman) in at least para 0053, para 0071, para 0092) ;
query the ABU account information database for the updated account corresponding to the candidate account identifiers ((Alterman) in at least para 0004-0005 wherein the prior art teaches account numbers in the acquirer’s file compared with account numbers in the file received, para 0054, para 0081):
determine based on the updated account data returned by the query, that the candidate account identifier extracted from one of the plurality of authorization request messages matches the designated account identifier corresponding to the closed account stored in the ABU account information database ((Alterman) in at least para 0005 wherein the prior art teaches account numbers in the acquirer’s file compared with account numbers in the file received, para 0008, para 0010-0011, para 0028, para 0054, para 0064, para 0071, para 0074 wherein the prior art teaches determining whether account closed/deactivated; para 0078, para 0080-0081, para 0091); 
in response to the determination of the match, automatically decline [determine account closed] the authorization request message associated with the candidate account identifier on behalf of an issuer of a payment account associated with the candidate account identifier after, by transmitting, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer, thereby reducing processing and memory resources otherwise required to process, route to the issuer, and receive a response from the issuer with respect to any transaction submitted to the payment processing network using the closed account associated with the candidate account identifier ((Alterman) in at least para 0008 wherein the prior art teaches sending updates without receiving/requesting inquiry from transacting party, para 0030 wherein the prior art teaches the transaction processing server decline transaction on behalf of the issuer, para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066, para 0074, para 0091);...
...execute a data integrity monitoring process,...((Alterman) in at least para 0028-0029, para 0054, para 0066)
in response to said detection, determine that the candidate account identifier was included in the updated account information as a result of a data integrity issue ((Alterman) in at least para 0026, para 0028-0029, para 0054, para 0056, para 0066-0067); and
in response to said determination of the data integrity issue: overwrite [replace] a record stored in the ABU account information database designating the candidate account identifier as the closed account, wherein said overwrite removes the closed account designation from the candidate account identifier ((Alterman) in at least para 0017, para 0029, para 0054, para 0067, para 0071);
generate a notification message including data extracted from the authorization request message ((Alterman) in at least Abstract; para 0008, para 0011, para 0014, para 0029, para 0056, para 0064 wherein the prior art teaches “...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”); and
transmit, over an Internet-based network separate from the payment processing network, the notification message to the issuer computing device associated with the issuer, wherein the notification message includes the candidate account identifier, an indicator that the authorization request message was declined, and a decline reason indicator identifying the data integrity issue ((Alterman) in at least para 0009-0010, para 0064 wherein the prior art teaches “during transaction processing. ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”)

Alterman does not explicitly teach:

...transmitting, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer...
after automatically declining the authorization request message in response to the query result, execute a data integrity monitoring process, the data integrity monitoring process including steps of:
access historical transaction data including historical authorization request messages and historical response messages previously processed by the payment processing network;
detect, at least one historical authorization request message that was authorized by the issuer after the issuer transmitted the updated account information designating the candidate account identifier for storage in the ABU account message information database as the closed account;
DiGioacchino teaches:
store the updated account data in the ABU account information database including designating in the ABU account information database, the account identifier corresponding to a closed account ((DiGioacchino) in at least para 0012 wherein the prior art teaches box illustration of entities represent plurality of entities; para 0019-0022, para 0030, para 0038, para 0043, para 0055, para 0061, para 0063);
receive, from a payment processor of a payment processing network that processes card-present and card-not-present (CNP) payment transactions for a plurality of cardholders and a plurality of merchants, a plurality of authorization request messages for a plurality of recurring CNP payment transactions, each authorization request message including a candidate account identifier, requesting authorization of a card CNP payment transaction from the respective issuer of the candidate account identifier, wherein each authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network… and wherein each authorization request message is received at the ABU computing device from the payment processor prior to the authorization request message being transmitted by the payment processor to an issuer computing device ((DiGioacchino) in at least Fig. 2, Fig. 4; para 0004, para 0011-0012, para 0014 wherein the prior art teaches issuers unlimited; para 0019 wherein the prior art teaches monthly membership charges; para 0020, para 0022-0023, para 0026-0027; wherein the prior art teaches decline message prior to communication with issuer and if a decline occurs then contacting the issuer for updated account information, para 0030-0040, para 0042 wherein the prior art teaches online merchant and therefore, transactions are with CNP, para 0050-0051, para 0055, para 0059-0061);...
query the ABU account information database for the updated account information corresponding to the candidate account identifiers ((DiGioacchino) in at least para 0012, para 0020-0023, para 0043, para 0052, para 0055):
determine based on the updated account data returned by the query, that the candidate account identifier extracted from one of the plurality of authorization request messages matches the designated account identifier corresponding to the closed account stored in the ABU account information database ((DiGioacchino) in at least para 0012, para 0019-0023 wherein the prior art teaches account information outdated and does not match and outdated information may include account may have been closed, para 0043, para 0052, para 0055, para 0068, para 0075);
in response to the determination of the match, automatically decline the authorization request message associated with the candidate account identifier on behalf of an issuer of a payment account associated with the candidate account identifier after, by transmitting, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer, thereby reducing processing and memory resources otherwise required to process  [intended use], route to the issuer, and receive a response from the issuer with respect to any transaction submitted to the payment processing network using the closed account associated with the candidate account identifier((DiGioacchino) in at least para 0012 wherein the prior art teaches merchant authorizing transaction without transmitting to the issuer until match if found; para 0020, para 0023, para 0026-0027, para 0030-0031, para 0033 wherein the prior art teaches a transaction request where the merchant request the issuer for account update; para 0039-0040, para 0043, para 0048, para 0055);
after automatically declining the authorization request message in response to the query result, execute a data integrity monitoring process, the data integrity monitoring process ((DiGioacchino) in at least para 0023, para 0028, para 0031, para 0042-0044, para 0052, para 0055) including steps of:
access historical transaction data [prior/recent updates/changes on account data] including historical authorization request messages and historical [prior updates] response messages previously processed by the payment processing network ((DiGioacchino) in at least para 0022, para 0031, para 0040-0041);
detect, at least one historical authorization request message that has been authorized by the issuer after the issuer transmitted updated account information designating the candidate account identifier for storage in the ABU account message database as the closed account ((DiGioacchinno) in at least para 0011, para 0020, para 0043-0044, para 0052-0055, para 0067, para 0078-0079);
in response to said determination: overwrite [replace] a record stored in the ABU account information database designating the candidate account identifier as the closed account, wherein said overwrite removes the closed account designation from the candidate account identifier ((DiGioacchinno) in at least para 0020-0022, para 0030-0034, para 0042-0044, para 0052, para 0054-0055);
With respect to the term “overwrite”, in the realm of computer technology the definition is to record into an area of storage so as to destroy the data that was previously stored there.  The term “update” in the realm of computer technology is defined to be “modify a master file with current information according to a specified procedure”   Accordingly the term “overwrite” and “update” both record new data to replace the previous data.  Furthermore, claim 23 associated updating a file with overwriting data.  Since both processes are analogous one of ordinary skill in the art would have been led to arrive that claimed process of overwrite of data files as an updating process as both terms in the realm of computers remove the existing data in a datafield and replace with new/modified data.   
Both Alterman and DiGioacchino are directed toward analyzing user account information in order to determine whether to authorize a transaction.  DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account being provided a decline prior to issuer submission so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Alterman to include a merchant demand for account status prior to an issuer communication as taught by DiGioacchino since DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction. 
With respect to the limitations directed toward automatically declining authorization and execution of data integrity monitoring to include accessing historical transaction data processed, as stated above, both Alterman and DiGioacchino are directed toward account update processes so that old/closed accounts upon which transaction request are made are not declined.   DiGiocchino teaches the motivation of in the analysis of the validity of account information determining recent changes or past updates so that the account information can be determined in the decline whether an update should be requested or implemented.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Alterman to include the account update process of DiGioacchino since DiGiocchino teaches the motivation of in the analysis of the validity of account information determining recent changes or past updates so that the account information can be determined in the decline whether an update should be requested or implemented on account determined invalid have had recent updates. 
In reference to Claim 24:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 1.  Alterman further discloses the limitations of dependent claim 24:
(Previously Presented) An ABU computing device in accordance with Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to:
receive, from the payment processor, a second authorization request message including a second candidate account identifier, the second authorization request message requesting authorization of a second card-not-present (CNP) recurring payment transaction ((Alterman) in at least para 0010-0011, para 0018, para 0032, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091), wherein the second authorization request message is transmitted by a second remote computing device including one of a second merchant computing device and a second acquirer computing device to the payment processor, and wherein the second authorization request message is received at the ABU computing device prior to the second authorization request message being transmitted to a second issuer computing device ((Alterman) in at least Abstract; para 0009-0011, para 0015, para 0017, para 0018, para 0028-0029, para 0032, para 0036, wherein the prior art teaches transaction card can include smart/payment cards, pda, wallet, para 0050 wherein the prior art teaches virtual access, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091);
extract, from the second authorization request message, the second candidate account identifier ((Alterman) in at least para 0053, para 0071, para 0092); 
compare the second candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Alterman) in at least para 0005, para 0008, para 0010-0011, para 0028, para 0054, para 0064, para 0071, para 0078, para 0080-0081); and
identify a second closed account identifier associated with a second closed account stored in the ABU account information database matching the second candidate account identifier ((Alterman) in at least para 0026, para 0028-0029, para 0054, para 0056,para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066-0067, para 0074);
upon determining the second authorization request is associated with a fraudulent transaction, automatically decline the second authorization request message on behalf of a second issuer of a payment account associated with the second candidate account identifier after determining that the second candidate account identifier matches the identified second closed account identifier (Alterman) in at least para 0008 wherein the prior art teaches sending updates without receiving/requesting inquiry from transacting party, para 0030 wherein the prior art teaches the transaction processing server decline transaction on behalf of the issuer, para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066, para 0074);...
generate a third notification message including data extracted from the second authorization request message ((Alterman) in at least Abstract; para 0008, para 0011, para 0014, para 0029, para 0056, para 0064 wherein the prior art teaches “...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”); and
transmit, over the Internet-based network, the third notification message to the second issuer computing device associated with the second issuer, wherein the third notification message includes the second candidate account identifier, an indicator that the second authorization request message was declined, and a decline reason indicator ((Alterman) in at least para 0009-0010, para 0064 wherein the prior art teaches “during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”)

Alterman does not explicitly teach:

transmit, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer;
DiGioacchino teaches:
transmit, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer ((DiGioacchino) in at least para 0012 wherein the prior art teaches merchant authorizing transaction without transmitting to the issuer until match if found; para 0020, para 0023, para 0026-0027, para 0030-0031, para 0033 wherein the prior art teaches a transaction request where the merchant request the issuer for account update; para 0039-0040, para 0043, para 0048, para 0055);
With respect to the limitations “second” and “third” (authorization, account identifier, issuer, CNP ect..., according to MPEP 2144.04; Section VI, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The limitations “second” and “third” elements in the claim is mere duplication of parts and therefore is obvious. Both Alterman and DiGioacchino are directed toward analyzing user account information in order to determine whether to authorize a transaction.  DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account being provided a decline prior to issuer submission so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Alterman to include a merchant demand for account status prior to an issuer communication as taught by DiGioacchino since DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction. 
In reference to Claim 3:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 1.  Alterman further discloses the limitations of dependent claim 3:
 (Previously Presented) An ABU computing device in accordance with
Claim 1 (see rejection of claim 1 above), 
wherein the decline message is formatted as an ISO 8583 network message  ((Alterman) in at least para 0052 wherein the prior art teaches message defined by standard format for systems that exchange transactions).
In reference to Claim 23:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 1.  Alterman further discloses the limitations of dependent claim 23:
(Previously Presented) An ABU computing device in accordance with
Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to:
receive, from a requestor computing device, an update request for account information updates for a plurality of account identifiers ((Alterman) in at least Abstract; para 0004, para 0026, para 0056, para 0064, para 0089);
generate an update response including an indicator of the overwritten record and instructions that, when executed by the requestor computing device, cause the requestor computing device to update a respective requestor database and to send a receipt notification back to the ABU computing device ((Alterman) in at least para 0004, para 0026, para 0064, para 0069); and
transmit the update response to the requestor computing device ((Alterman) in at least para 0008, para 0026, para 0064, para 0069).
In reference to Claim 8:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 8.  
The method of claim 8 steps correspond to the functions of the device of claim 1.    Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1
In reference to Claim 11:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 8.  Alterman further discloses the limitations of dependent claim 11:
(Previously Presented) The method of Claim 8 (see rejection of claim 8 above),
wherein transmitting the decline message comprises transmitting the decline message formatted as an ISO 8583 network message. ((Alterman) in at least para 0052 wherein the prior art teaches message defined by standard format for systems that exchange transactions, para 0055).
In reference to Claim 15:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 15.  
The non-transitory computer readable storage medium 15 instructions correspond to the functions of the device of claim 1.    Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1
The additional elements recited in claim 15 that goes beyond claim 1 include “ non-transitory computer-readable storage medium computer-executable instructions embodied thereon, wherein when executed by an automatic billing updater (ABU) computing device including a processor in communication with a memory” ((Alterman) in at least para 0017, para 0026, para 0092, para 0094, para 0096)
In reference to Claim 29:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 15.  Alterman further discloses the limitations of dependent claim 29.
Medium instructions claim 29 corresponds to functions device claim 23.  Therefore, claim 29 has been analyzed and rejected as previously discussed with respect to claim 23
In reference to Claim 30:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 15.  Alterman further discloses the limitations of dependent claim 30.
Medium instructions of claim 30 corresponds to functions device claim 24.  Therefore, claim 30 has been analyzed and rejected as previously discussed with respect to claim 24
Claim 2 dependent upon claim 24; Claims 9 and 26-27 of claim 8; and Claim 16 of claim 30 dependent upon claim 8  is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman), in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) and further in view of US Patent No. 6,427,912 B1 by Levasseur (Levasseur)
In reference to Claim 2:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 1.  Alterman further discloses the limitations of dependent claim 2:
(Previously Presented) An ABU computing device in accordance with
Claim 24 (see rejection of claim 24 above), wherein the ABU computing device is further configured to 
Alterman does not explicitly teach:
generate the third notification message after at least one of (i) a predefined number of authorization request messages are received that include the second candidate account identifier that matches the second closed account identifier, (ii) a predefined number of authorization request messages that include the second candidate account identifier are received within a predefined time period, and (iii) a predefined number of authorization request messages that include the second candidate account identifier are received and each of the predefined number of authorization request messages include a transaction amount over a predefined transaction amount.
Levasseur teaches:
generate the third notification message after at least one of (i) a predefined number of authorization request messages are received that include the second candidate account identifier that matches the second closed account identifier((Levasseur) in at least FIG. 6; Col 8 lines 16-28),     (ii) a predefined number of authorization request messages that include the second candidate account identifier are received within a predefined time period ((Levasseur) in at least FIG. 2; Col 8 lines 1-15) and 
(iii) a predefined number of authorization request messages that include the second  candidate account identifier are received and each of the predefined number of authorization request messages include a transaction amount over a predefined transaction amount. ((Levasseur) in at least Col 8 lines 1-15)
With respect to the limitations “third notification message”, “second candidate account”, “second closed account identifier”, according to MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Both Alterman and Levasseur are directed toward transaction processes that communicate request messages with transaction related data.  Levasseur teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the content of transaction messages of Alterman to include the content as taught by Levasseur since Levasseur teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed.
In reference to Claim 9:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim [27] 8.  Alterman further discloses the limitations of dependent claim 9:
The steps of method claim 9 corresponds to the functions of device claim 2.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 26:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 9.  Alterman further discloses the limitations of dependent claim 26:
(Previously Presented) The method of Claim 9 (see rejection of claim 9 above), further comprising:
receiving, from a requestor computing device, an update request for account information updates for a plurality of account identifiers ((Alterman) in at least Abstract; para 0004, para 0026, para 0056, para 0064, para 0089);
generating an update response including an indicator of the overwritten record and instructions that, when executed by the requestor computing device, cause the requestor computing device to update a respective requestor database and to send a receipt notification back to the ABU computing device ((Alterman) in at least para 0004, para 0026, para 0064, para 0069); and
transmitting the update response to the requestor computing device ((Alterman) in at least para 0008, para 0026, para 0064, para 0069).
In reference to Claim 27:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 9.  Alterman further discloses the limitations of dependent claim 27:
(Previously Presented) The method of Claim 9 (see rejection of claim 9 above), further comprising:
receiving, from the payment processor, a second authorization request message including a second candidate account identifier, the second authorization request message requesting authorization of a second card-not-present (CNP) recurring payment transaction ((Alterman) in at least para 0010-0011, para 0018, para 0032, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091), wherein the second authorization request message is transmitted by a second remote computing service including one of a second merchant computing device and a second acquirer computing device to the payment processor, and wherein the second authorization request message is received at the ABU computing device prior to the second authorization request message being transmitted to a second issuer computing device ((Alterman) in at least Abstract; para 0009-0011, para 0015, para 0017, para 0018, para 0028-0029, para 0032, para 0036, wherein the prior art teaches transaction card can include smart/payment cards, pda, wallet, para 0050 wherein the prior art teaches virtual access, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091);
extracting, from the second authorization request message, the second candidate account identifier ((Alterman) in at least para 0053, para 0071, para 0092);
comparing the second candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Alterman) in at least para 0005, para 0008, para 0010-0011, para 0028, para 0054, para 0064, para 0071, para 0078, para 0080-0081); and
identifying a second closed account identifier associated with a second closed account stored in the ABU account information database matching the second candidate account identifier ((Alterman) in at least para 0026, para 0028-0029, para 0054, para 0056,para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066-0067, para 0074);
upon determining the second authorization request is associated with a fraudulent transaction, automatically declining the second authorization request message on behalf of a second issuer of a payment account associated with the second candidate account identifier after determining that the second candidate account identifier matches the identified second closed account identifier (Alterman) in at least para 0008 wherein the prior art teaches sending updates without receiving/requesting inquiry from transacting party, para 0030 wherein the prior art teaches the transaction processing server decline transaction on behalf of the issuer, para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066, para 0074);...
generating a third notification message including data extracted from the second authorization request message ((Alterman) in at least Abstract; para 0008, para 0011, para 0014, para 0029, para 0056, para 0064 wherein the prior art teaches “...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”); and
transmitting, over the Internet-based network, the third notification message to the second issuer computing device associated with the second issuer, wherein the third notification, message includes the second candidate account identifier, an indicator that the second authorization request message was declined, and a decline reason indicator ((Alterman) in at least para 0009-0010, para 0064 wherein the prior art teaches “during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”)
Alterman does not explicitly teach:
transmitting, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer;
DiGioacchino teaches:
transmitting, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer ((DiGioacchino) in at least para 0012 wherein the prior art teaches merchant authorizing transaction without transmitting to the issuer until match if found; para 0020, para 0023, para 0026-0027, para 0030-0031, para 0033 wherein the prior art teaches a transaction request where the merchant request the issuer for account update; para 0039-0040, para 0043, para 0048, para 0055);
With respect to the limitations “second” and “third” (authorization, account identifier, issuer, CNP ect..., according to MPEP 2144.04; Section VI, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The limitations “second” and “third” elements in the claim is mere duplication of parts and therefore is obvious. Both Alterman and DiGioacchino are directed toward analyzing user account information in order to determine whether to authorize a transaction.  DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account being provided a decline prior to issuer submission so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Alterman to include a merchant demand for account status prior to an issuer communication as taught by DiGioacchino since DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction. 
In reference to Claim 9:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 30.  Alterman further discloses the limitations of dependent claim 16:
The instructions of claim 16 corresponds to the functions of device claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
Claims 25 of claim 24; claim 31 of claim 30 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman)in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) (Kim), and further in view of US Pub No. 2011/0022483 A1 by Hammad (Hammad)
In reference to Claim 25:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 24.  Alterman further discloses the limitations of dependent claim 25:
(Currently Amended) An ABU computing device in accordance with
Claim 24 (see rejection of claim 24 above), 
Alterman does not explicitly teach:
wherein the ABU computing device is further configured to analyze the historical transaction data associated with the candidate account identifier to determine the authorization request message is associated with the fraudulent transaction.
Hammad teaches:
wherein the ABU computing device is further configured to analyze the historical transaction data associated with the candidate account identifier to determine the authorization request message is associated with the fraudulent transaction. ((Hammad) in at least para 0032-0034, para 0049, para 0051, para 0056-0057)
Both Alterman and Hammad are directed toward transaction processes to mitigate and prevent fraud. Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Alterman to include the decline process of Hammad since Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.
In reference to Claim 31:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 30. Alterman further discloses the limitations of dependent claim 31.
Medium instructions of claim 31 corresponds to functions device claim 25.  Therefore, claim 31 has been analyzed and rejected as previously discussed with respect to claim 25
Claim 28 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman)in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) (Kim), in view of US Patent No. 6,427,912 B1 by Levasseur (Levasseur) as applied to claim 27 above, and further in view of US Pub No. 2011/0022483 A1 by Hammad (Hammad)
In reference to Claim 28:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 27.  Alterman further discloses the limitations of dependent claim 28:
(Previously Presented) The method of Claim 27 (see rejection of claim 1 above), further comprising
Alterman does not explicitly teach:
analyzing the historical transaction data associated with the second candidate account identifier to determine the second authorization request message is associated with the fraudulent transaction.
Hammad teaches:

analyzing the historical transaction data associated with the second candidate account identifier to determine the second authorization request message is associated with the fraudulent transaction. ((Hammad) in at least para 0032-0034, para 0049, para 0051, para 0056-0057)
Both Alterman and Hammad are directed toward transaction processes to mitigate and prevent fraud. Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Alterman to include the decline process of Hammad since Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,842,015 B2 by Raj et al; US Patent 8,762,236 B1 by Shirey et al; CN 103021093 A by Guo et al; US Pub No. 2009/0084842 A1 by Vriheas et al; CA 2291098 A1 by Bruesewitz et al wherein the prior art teaches receiving account data including issuer data errors generated as incoming transactional data, transactional exceptions, and teaches the account issuer stores data and checks for validity and may be updated the errors may be flagged. ; US Pub No. 2015/0019394 A1 by Unser et al (para 0004-0006, para 0038); US Pub No. 2009/0018934 A1 by Feng et al wherein the prior art teaches payment bank serves response invalid credit card data, after the business service receives invalid credit card information from payment bank to check customer fail (para 0281)...wherein the prior art teaches security system verified invalid confirmed receipt data matched in database, mean that error in confirmed receipt data made by payee’s bank services where the payee bank service system made a mistake so the security service confirms receipt data and stores valid data (para 0309)...wherein the prior art teaches bank service data receipt data is not corrects to change the receipt data”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697